DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All the limitations set forth in claim 9 are at least recited in claim 8, lines 10-11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Redmer Patent No. 9,187,135 in view of Okuda US Patent Application Publication No. 2014/0346789. 
The Redmer patent disclose a vehicle side structure (see figure 1) comprising:
 a pair of front pillars (14, 14) that are respectively provided at both sides in a vehicle width direction of a vehicle front section; a front header (see 26 in figure 5) that couples upper end portions of the pair of front pillars together in the vehicle width direction, wherein the at least one front pillar includes: an inclined section that is inclined toward a vehicle lower side on progression from a vehicle rear side toward a vehicle front side (see portion of pillar 14a adjacent front windshield), and an enlarged width section (in figure 1 see vertical section of front pillar 14 adjacent front door forward edge) that extends from a lower end portion of the inclined section toward the 
wherein the reinforcing member (see 56 in figures 7 & 9, column lines 30-50, 65-67) is arranged in a central portion of the inclined section, without reaching up to a boundary between the inclined section and the enlarged width section (see 56 in figure 9), and without reaching up to a connecting portion between the at least one front pillar and the front header (see 56 in figure 9), and wherein the boundary is at an upper end of a curved portion (note pillar 14 in figure 1, along the driver side window has an curved portion near the upper left portion of the rear view mirror) formed at the vehicle rear side of an upper end portion of the enlarged width section..

The claimed invention is distinguishable from Redmer et al. by its recitation of the reinforcement material made of wood having tree rings wherein the central axis of the tree rings is aligned with the longitudinal axis of the front pillar. 
The Okuda publication discloses a method of reinforcing a hollow vehicle beam with wood to better promote energy absorbing bellows bucking distortion of the beam and to absorb energy during a collision. Wherein the central axis of the wood tree rings are unidirectionally oriented in the longitudinal direction of the hollow beam. The wood reinforced metal beam longitudinal axis is oriented on the vehicle so that during a frontal collision the beam is compressed along its longitudinal axis, in this orientation the wood fibers best absorb impact energy (see Okuda in figure 1 and paragraph #39, 7, 42). 
It is deemed to have been obvious at the time of the effective filing date of the instant application to one of ordinary skill in the art to INCORPORATE natural wood with the wood’s tree rings aligned along the longitudinal axis of the pillar as taught by Okuda with Redmer et al as wood reinforcement material absorbs energy and protects passengers during a collision. Wherein the wood is inserted inside Redmer’s hollow tube 52 as taught by Okuda and .

7.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Redmer Patent No. 9,187,135 in view of Okuda US Patent Application Publication No. 2014/0346789  as applied to claim 1 above, and further in view of Han KR 2002090666...
Redmer and Okada disclose the claimed limitations as applied immediately above (section #5).
 In regard to claim 6, Redmer’s front pillar includes a pillar inner panel (20 in figure 7), an outer reinforcement (56), a side member outer panel (22). The reinforcing member is received between the pillar inner panel and the outer reinforcement (Okuda teaches placing wood inside tube 52 of Redmer), the side member outer panel has an inner face (unnumbered interior face of Redmer outer panel 22) that faces toward the outer reinforcement, the reinforcing member and the pillar inner panel. 
The claimed invention is distinguishable from Redmer as modified by Okuda by its recitation of a foamed material on the inner surface of the outer side panel.
The Han publication discloses a pillar for a vehicle that reduces noise. A foaming seal material is shown in figure 2a on the interior surfaces of the hollow pillar. The foaming material is applied to the inner surface of the outer side panel.
 It is deemed to have been obvious at the time of the effective filing date of the instant application to one of ordinary skill in the art to attach foam material to the inner face of the side panel in Redmer as modified by Okuda as taught by Han to reduce vehicle noise.
.
9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Redmer Patent No. 9,187,135 in view of Okuda US Patent Application Publication No. 2014/0346789. 
The Redmer patent discloses a vehicle side structure (see figure 1) comprising:
 a pair of front pillars (14, 14) that are respectively provided at both sides in a vehicle width direction of a vehicle front section; a front header (see 26 in figure 5) that couples upper end portions of the pair of front pillars together in the vehicle width direction, wherein the at least one front pillar includes: an inclined section that is inclined toward a vehicle lower side on progression from a vehicle rear side toward a vehicle front side (in figure 1 see portion of pillar 14, 14a adjacent front windshield), and an enlarged width section (in figure 2 see vertical section of front pillar14 adjacent front door forward edge) that extends from a lower end portion of the inclined section toward the vehicle lower side and is wider in width than the inclined section (in figures 1 & 2 note how 14a is more narrow than vertical portion of front pillar 14), wherein the reinforcing member (see 56 in figures 7 & 9, column 5 lines 30-50, 65-67) is arranged in a central portion of the inclined section, without reaching up to a boundary between the inclined section and the enlarged width section (see 56 in figure 9), and without reaching up to a connecting portion between the at least one front pillar and the front header (see 56 in figure 9), and wherein the boundary is at an upper end of a curved portion (note pillar 14 in figure 1, along the driver side window has an curved portion near the upper left portion of the rear view mirror) formed at the vehicle rear side of an upper end portion of the enlarged width section. 


 The Redmer patent has a reinforcing member 56 which is a metal bracket that is partially wrapped around tube 52. The Okuda publication discloses a method of reinforcing a hollow vehicle beam with wood to better promote energy absorbing bellows buckling distortion of the beam and to absorb energy during a collision. Wherein in Okuda the central axis of the wood tree rings are unidirectionally oriented in the longitudinal direction of the hollow beam. The wood reinforced metal beam longitudinal axis is oriented on the vehicle so that during a frontal collision the beam is compressed along its longitudinal axis, in this orientation the wood fibers best absorb impact energy (see Okuda in figure 1 and paragraph #39, 7, 42).
 It is deemed to have been obvious at the time of the effective filing date of the instant application to one of ordinary skill in the art to SUBSTITUE natural wood with the wood’s tree rings aligned along the longitudinal axis of the pillar as taught by Okuda for the reinforcement bracket employed in Redmer et al as wood reinforcement material better absorbs energy and protects passengers during a collision. Wherein the wood is inserted inside Redmer’s hollow tube 52 as taught by Okuda.
Allowable Subject Matter
10.	Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
12.	Applicant's arguments filed July 26, 2021, have been fully considered but they are not persuasive.
The applicant argues that there is no motivation or suggestion to incorporate wood within Redmer's hollow tube 52 sized to correspond to the same length and position of the supporting bracket 56 in Redmer.   The applicant declares that an ordinary artisan, in view of the teaching in Okuda, would “arbitrarily” add wood anywhere within Redmer’s tube 56 not necessarily coinciding with the position of bracket 56 in Redmer.  The Examiner takes the position that the reinforcement bracket for strengthening the pillar in Redmer was not arbitrarily chosen (see figure 9).  The purpose of the bracket 56 in Redmer is to “strengthen the pillar structure 14”, see column 5, lines 45-47.  The pillar 14 in Redmer presumably needs strengthened at this particular location of the pillar.  Redmer did not position the bracket arbitrarily but positioned it where there was needed most to strengthen the pillar against failure.  Likewise, Redmer placed a reinforcement bracket 55 adjacent roof supporting bracket 26 to strengthen the joint between the roof bracket 26 and pillar, see figure 5 and column 4, lines 44-60.   No other reinforcement brackets are found along the pillar 14.  This would suggest to an ordinary artisan that energy absorbing wood as taught by Okuda would be most beneficial toward improving the strength of the pillar when positioned adjacent the bracket 56 in Redmer.
	
substitution of a piece of wood for the reinforcement bracket 56 in Redmer would render the pillar weaker due to the removal of the bracket 56.  In response the Examiner disagrees that this substitution would make the pillar weaker.  The insertion of wood into Redmer’s hollow tube not only increases energy absorption in a collision by the wood compressive strength itself but also promotes energy absorption via bellow-type buckling of the tube and helps guide the bellow-type buckling along the axial direction of the pillar (see figures 3A & 3B).   Okuda teaches aligning and positioning wood within a vehicle frame member so as to receive impact along its longitudinal axis during a collision such as a pillar.  Redmer’s front pillar receives axial compression forces during a head on collision accordingly wood insert within the pillar tube in Redmer would be beneficial.   
Also, in paragraph no.  46 Okuda discloses that the frame encircling wood may absorb impacts without changing the direction thereof.  The bracket in Redmer is disclosed as not only providing reinforcement strength to the pillar but also transferring forces along the direction of the pillar reinforcement member 52, see column 5 lines 45-47.   An artisan in view of these teaching would considered substituting wood within a tube as a viable alternative to the bracket in Redmer.
	Both the reinforcement bracket in Redmer and the wood insertion in Okuda are respectively described as strengthening vehicle pillars.  The applicant argues that the substitution of wood for the bracket would make the pillar weaker.  It is not apparent from the disclosures of Okuda and Redmer that this would be the case.  For the purposes of discussion without admitting that the substitution of wood for the bracket might make it weaker an ordinary artisan in view of Okuda would consider employing wood instead of a bracket to . 
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                           /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612